




[nbhclogo.jpg]
Exhibit 10.3


2014 Omnibus Incentive Plan
Nonqualified Stock Option Agreement
THIS OPTION AGREEMENT (this “Agreement”), dated as of [  ], 2014 (the “Date of
Grant”), is made by and between National Bank Holdings Corporation, a Delaware
corporation (“NBHC”), and [___________] (“Participant”). Capitalized terms used
herein without definition have the meanings ascribed to such terms in the
National Bank Holdings Corporation 2014 Omnibus Incentive Plan (the “Plan”).
WHEREAS, NBHC has adopted the Plan pursuant to which Nonqualified Stock Options
may be granted to purchase shares of Common Stock; and
WHEREAS, the Committee has determined that it would be in the best interests of
NBHC and its shareholders to grant Participant Nonqualified Stock Options on the
terms and subject to the conditions set forth in this Agreement and the Plan.
NOW, THEREFORE, in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Option.



(a)
Grant. NBHC hereby grants to Participant a Nonqualified Stock Option (the
“Option” and any portion thereof, the “Options”) to purchase [______] shares of
Common Stock (such shares of Common Stock, the “Shares”), on the terms and
subject to the conditions set forth in this Agreement and as otherwise provided
in the Plan. The Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code.



(b)
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.



2.Option; Option Price.


(a)
Option Price. The option price, being the price at which Participant shall be
entitled to purchase the Shares upon the exercise of all or any of the Options,
shall be $[  ] per Share (the “Option Price”).



(b)
Payment of the Option Price. The Option may be exercised only by written notice,
substantially in the form provided by NBHC, delivered in person or by mail in
accordance with Section 11(b) and accompanied by payment of the Option Price.
The aggregate Option Price shall be payable in cash, or, to the extent permitted
by the Committee, by any of the other methods permitted under Section 5(g) of
the Plan.





--------------------------------------------------------------------------------




3.Vesting. Except as may otherwise be provided herein, the Option shall become
nonforfeitable (any Options that shall have become nonforfeitable pursuant to
this Section 3, the “Vested Options”) and shall become exercisable according to
the following provisions:


(a)
General Vesting. [(i) [insert fraction] of the Options (rounded down to the
nearest whole Share, if applicable) shall become Vested Options and shall become
exercisable on the [___] anniversary of the Date of Grant; (ii) [insert
fraction] of the Options (rounded down to the nearest whole Share, if
applicable) shall become Vested Options and shall become exercisable on the
[___] anniversary of the Date of Grant; and (iii) the remaining Options shall
become Vested Options and shall become exercisable on the [___] anniversary of
the Date of Grant, in each case, subject to Participant not having incurred a
Termination of Employment as of the applicable vesting date.]



(b)
Vesting upon Retirement. If Participant incurs a Termination of Employment due
to Retirement (as defined below), the Options shall continue to vest and be
exercisable according to the terms of this Agreement as though no Termination of
Employment had occurred. For the purposes of this Agreement, “Retirement” shall
mean Participant’s voluntary resignation at a time when (i) Participant is at
least 60 years of age and (ii) Participant has been employed by NBHC for no less
than 10 years. For the purposes of determining Participant’s eligibility for
Retirement under this Agreement, if Participant was employed by a company or
entity that NBHC acquired or that merged with NBHC, Participant’s employment
with NBHC shall be deemed to have begun on the closing date of the transaction
in which NBHC acquired or merged with such company or entity.



(c)
Vesting upon Death or Disability. If Participant incurs a Termination of
Employment due to death or Disability , or dies following Participant’s
Termination of Employment due to Retirement, all Options that have not
theretofore become Vested Options shall become Vested Options and be exercisable
in accordance with Section 4.



(d)
Other Termination of Employment. If Participant incurs a Termination of
Employment for any reason other than Retirement, death or Disability, any
Options that have not theretofore become Vested Options shall be forfeited by
Participant without consideration.



4.Termination.


(a)
The Options (to the extent not otherwise forfeited) shall automatically
terminate and shall become null and void, be unexercisable and be of no further
force and effect upon the earliest of:



(i)
the tenth anniversary of the Date of Grant;



(ii)
the first anniversary of Participant’s Termination of Employment in the case of
a Termination of Employment due to death or Disability;



(iii)
the 90th day following Participant’s Termination of Employment in the case of a
Termination of Employment by NBHC without Cause or a Termination of Employment
due to Participant’s resignation for any reason; and







--------------------------------------------------------------------------------




(iv)
the day of Participant’s Termination of Employment in the case of a Termination
of Employment for Cause.



(b)
Notwithstanding the provisions of Section 4(a) to the contrary, in the event of
Participant’s Termination of Employment for any reason (other than due to a
Termination of Employment for Cause) during the two-year period following a
Change in Control, the Option shall remain outstanding and exercisable until the
earlier of (i) the tenth anniversary of the Date of Grant and (ii) the fifth
anniversary of such Termination of Employment.



5.Compliance with Legal Requirements. The grant and exercise of the Option and
any other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of the Shares as the
Committee may consider appropriate, and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.


6.Transferability. The Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Participant other than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against NBHC, its Subsidiaries or Affiliates; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. The Option and any Shares
received upon exercise thereof shall be subject to the restrictions set forth in
the Plan and this Agreement.


7.Adjustment. In the event of any event described in Section 3(h) of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 3(h) of the Plan shall apply to the Option.


8.Change in Control. In the event of a Change in Control of NBHC occurring after
the Date of Grant, the provisions set forth in Section 10(b) of the Plan shall
apply to the Option and the Option shall become fully vested and exercisable
upon the occurrence of the Change in Control.


9.Tax Withholding. As a condition to exercising the Option, in whole or in part,
Participant will pay to NBHC, or, to the extent permitted by the Committee, make
provisions satisfactory to NBHC for payment of, any federal, state or local tax
in respect of the exercise or the transfer of the Shares pursuant to
Section 14(d) of the Plan.


10.Forfeiture. Participant agrees that, notwithstanding any other provision of
any agreement to which he or she is subject with NBHC or NBH Bank, N.A.
(collectively, the “Company”), and in addition to and not in contravention of
any clawback provision applicable to Participant:


(a)
If the Company is required to prepare an accounting restatement due to material
noncompliance of the Company as a result of Participant’s misconduct in
connection with any financial reporting requirement under the federal securities
laws, Participant shall reimburse the Company for all amounts received under
this Agreement from the Company during the 12-month period following the first
public issuance or filing with the Securities and Exchange Commission (whichever
first occurs) of the financial document embodying such financial





--------------------------------------------------------------------------------




reporting requirement and profits realized from the exercise of Options or the
sale of securities of the Company during that 12-month period;


(b)
If the Committee shall determine that Participant has engaged in a serious
breach of conduct, the Committee may terminate this Agreement, cancel all
Options and/or require Participant to repay gain realized on the exercise of
Options; and



(c)
If Participant is found guilty of misconduct by any judicial or administrative
authority in connection with any (i) formal investigation by the Securities and
Exchange Commission or (ii) other federal or state regulatory investigation,
then the Committee may terminate this Agreement, require Participant to forfeit
Options and/or may require the repayment of any gain realized on the exercise of
any Options without regard to the timing of the determination of misconduct in
relation to the timing of the exercise of the Option.



11.Miscellaneous.


(a)
Confidentiality of this Agreement. Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.



(b)
Waiver and Amendment. The Committee may waive any conditions or rights under, or
amend any terms of, this Agreement and the Option granted thereunder; provided
that any such waiver or amendment that would impair the rights of any
Participant or any holder or beneficiary of any Option theretofore granted shall
not to that extent be effective without the consent of Participant. No waiver of
any right hereunder by any party shall operate as a waiver of any other right,
or as a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.



(c)
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, facsimile, courier service or
personal delivery:



if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile: (855) 576-3479
Attention: General Counsel
if to Participant: at the address last on the records of NBHC.
All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail,




--------------------------------------------------------------------------------




postage prepaid, if mailed; and (iv) when receipt is mechanically acknowledged,
if by facsimile.
(d)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.



(e)
No Rights to Service. Nothing contained in this Agreement shall be construed as
giving Participant any right to be retained, in any position, as an employee,
consultant or director of NBHC or its Affiliates or shall interfere with or
restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.



(f)
Beneficiary. Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC. The last such designation received by NBHC shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by NBHC prior to Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by Participant, the beneficiary shall be deemed to be his
or her spouse or, if Participant is unmarried at the time of death, his or her
estate.



(g)
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.



(h)
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
with respect thereto.



(i)
Bound by the Plan. By signing this Agreement, Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(j)
Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Delaware without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.



(k)
Headings. The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction and shall not constitute a part, of this Agreement.



(l)
Counterparts. This Agreement may be signed in two or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.



12.Termination for Cause To invoke a termination for Cause, NBHC must provide
written notice to Participant of the existence of such grounds within 30 days
following NBHC’s knowledge of the existence of such grounds, specifying in
reasonable detail the grounds constituting Cause, and, with respect to the




--------------------------------------------------------------------------------




grounds enumerated in clauses (A), (C), (D) and (E) of the definition of Cause
in the Plan, Participant shall have 30 days following receipt of such written
notice during which he or she may remedy the ground if such ground is reasonably
subject to cure as determined by the Committee. For purposes of this provision,
no act or failure to act, on the part of Participant shall be considered
“willful” unless it is done, or omitted to be done, by Participant in bad faith
or without reasonable belief that Participant’s action or omission was in the
best interests of NBHC. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the advice of counsel
for NBHC shall be conclusively presumed to be done, or omitted to be done, by
Participant in good faith and in the best interests of NBHC. The cessation of
employment of Participant shall not be deemed to be for Cause unless and until
there shall have been delivered to Participant a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to Participant, and Participant is
given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, Participant is guilty of
the conduct that constitutes Cause and specifying the particulars thereof in
detail. The provisions of this Section 12 shall apply unless Participant’s
Individual Agreement (if any) contains provisions for the invocation of, and
standards and processes related to, a termination for Cause that are more
favorable to Participant,


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
NATIONAL BANK HOLDINGS CORPORATION




By: _____________________________________
Name:
Title:






PARTICIPANT




_________________________________________
[Participant]




